Citation Nr: 0106669	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Evaluation of residuals of a right ankle injury with 
ligament laxity, rated as 10 percent disabling from July 
2, 1996.

2. Evaluation of a low back disorder, rated as 10 percent 
disabling from July 2, 1996.

3. Evaluation of exercise-induced asthma, rated as 0 percent 
disabling from July 2, 1996.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from February 1994 to 
July 1996.

This case has been returned to the Board of Veterans' Appeals 
(Board) following remand dated in June 1998.  This appeal 
originates from September 1996 and December 1997 decisions by 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

When this case was before the Board in June 1998, the issues 
on appeal were characterized as claims for increased ratings.  
Subsequent to the Board's 1998 remand, the United States 
Court of Appeals for Veterans Claims (Court) held that 
appeals of ratings assigned in conjunction with the award of 
service connection were not to be viewed as increased rating 
claims, but were instead appeals of original awards.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, 
the Board has re-characterized the issues on appeal.  


REMAND

In part, this case was remanded in 1998 so that the veteran 
could be given the opportunity to perfect an appeal of the 0 
percent rating assigned for asthma in December 1997.  A 
statement of the case was issued and the veteran submitted a 
timely substantive appeal.  In her November 1998 substantive 
appeal, she requested a hearing before a member of the Board 
sitting at the RO.  However, it does not 

appear that the requested hearing was scheduled.  In order to 
afford the veteran the hearing she requested, a remand is 
required.

The Board also notes that a significant legislative change in 
the law governing claims before VA was made since the case 
was before the Board in 1998.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claims in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute her claims in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. Feb. 22, 2001); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  Additionally, the requested hearing should 
be conducted.  The case is accordingly REMANDED for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should 

ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

2.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claims here 
at issue.  Consideration should include 
all evidence of record, and whether any 
staged ratings are warranted.  
Fenderson, supra.  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.

3.  The veteran should thereafter be 
scheduled for a hearing before a member 
of the Board sitting at the RO.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, and appear at the 
requested hearing, the claims folder should be returned to 
this Board for further appellate review.  No action is 
required by the veteran until she receives further notice, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


